The ruling of the court below refusing to retax costs, was affirmed by reasons stated by —
G. R. Strubie for the appellant — J. L. AUen for the appellee.
Wright, J.
Defendants appeal from an order refusing to refax certain costs. Whether the facts were as claimed by them in their motion, we have no means of knowing. It only appears that they ■ moved, for certain causes, to exclude the fees of several witnesses from the taxation of costs. There is no bill of exceptions, or anything else to show that these causes had any foundation in fact.